DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinsler (US 6719140).
Rinsler discloses a reusable food storage receptacle (10), comprising: a first sidewall and a second sidewall integrally molded at a bottom edge, a left edge, and a right edge to form a storage receptacle (12), the first sidewall and the second sidewall having a releasable seal at a top portion to seal a foodstuff therein (26); and a panel 
Rinsler further discloses the storage receptacle is constructed of a flexible material (col. 4, ll. 29-30); and the storage receptacle can store a liquid and a solid foodstuff (functional/intended use limitation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinsler (US 6719140) as applied to claims 1, 6, and 7 above, and further in view of Turvey et al. (US 7264120, hereinafter ‘Turvey’).
Rinsler discloses all limitations of the claim(s) as detailed above except does not expressly disclose the indicator as claimed.
However, Turvey teaches providing a panel of a food packaging container (52) with an indicator (22) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the indicator taught by Turvey to the packaging bag taught by Rinsler, in order to convey changeable information about the contents of the packaging as taught by Turvey (col. 4, ll. 50-59).
.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinsler (US 6719140) in view of Turvey et al. (US 7264120, hereinafter ‘Turvey’)  as applied to claim 8 above, and further in view of Sampson (US 2009/0052809).
Rinsler as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the heating/cooling system as claimed.
However, Sampson teaches providing a compartmented bag secondary compartment with a heating or cooling system retained by the compartment (para 0018).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the heating/cooling system taught by Sampson to the secondary compartment of the bag taught by Rinsler as modified above, in order to .

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rinsler (US 6719140) in view of Turvey et al. (US 7264120, hereinafter ‘Turvey’) as applied to claim 2-5 and 8-13 above, and further in view of Pietrocarlo et al. (US 2015/0296743, hereinafter ‘Pietrocarlo’).
Rinsler as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the tab as claimed.
However, Pietrocarlo teaches providing a packaging bag with a tab integrally molded to the left edge or the right edge, the tab comprised of an aperture to permit the user to hang the storage receptacle (122, see Fig. 1).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the tabs/apertures taught by Pietrocarlo to the bag taught by Rinsler as modified above, in order to allow the bag to be connected to another structure or the carrier as taught by Pietrocarlo (para 0037).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







August 2, 2021